A&B EXCESS BENEFITS PLAN Amended and Restated Effective January 1, 2008 ARTICLE I ESTABLISHMENT AND PURPOSE 1.01. Establishment of Plan.Alexander & Baldwin, Inc. hereby establishes an excess benefits/top hat plan for certain eligible executives. 1.02. Purpose of Plan.It is the purpose of this Plan to provide certain eligible executives with benefits equal to the benefits they would receive under the A&B Retirement Plan, the Matson Retirement Plan for Salaried Employees and the A&B Profit Sharing Plan if certain changes had been made to those plans.The Plan is intended to be exempt from the participation, vesting, funding, and fiduciary requirements of Title I of the Employee Retirement Income Security Act of 1974 (“ERISA”), pursuant to Sections 201(2), 301(3) and 401(1) of ERISA. ARTICLE II DEFINITIONS The following terms have the meanings indicated: 2.00. “Actuarial Equivalent” means a form of benefit differing in time period, or manner of payment from a specified benefit provided in the Plan, but having the same present value when determined in accordance with generally accepted actuarial practice and the rules contained in Appendix C of this Plan. 2.01. “A&B” means Alexander & Baldwin, Inc., a Hawaii corporation. 2.02. “A&B Master Trust Agreement” means the Alexander & Baldwin, Inc. Retirement and Pension Trust Agreement, as amended from time to time. 2.03. “A&B Retirement Plan” means the Alexander & Baldwin, Inc. Retirement Plan for Salaried Employees or the Matson Retirement Plan for Salaried Employees, as each may be amended from time to time. 2.04. “A&B Profit Sharing Plan” means the Alexander & Baldwin, Inc. Profit Sharing Retirement
